Title: Thomas Barclay to the American Commissioners, 26 June 1786
From: Barclay, Thomas
To: American Commissioners


     
      Gentlemen
      Morocco 26th. June 1786
     
     This day week we arrived here, since which I have had two audiences from His Majesty, the first a public one & the second a private one of yesterday. It is but a few minutes since I heard that a Courrier will depart this Evening for Daralbeyda, & I have not time to enter into particulars. It will be agreable however for you to know, that the last draught of the Treaty is made, & will probably be signed in a few days, & that our stay here will not exceed that of a week from this time. I believe you will be satisfied on the whole, as there is only one article more I could wish to see inserted, & that I really think, in all human probability will never prove of the least Consequence.
     I shall proceed to Tangiers and take an early Opportunity of sending you a more detailed account of my proceedings; In the mean time I recommend your transmitting as soon as possible, through Mr. Carmichael The Powers to treat with Tunis & Tripoli, & (if Mr. Lamb has declined all further concern) for Algiers. If you had a Treaty with the Porte I flatter myself the rest would follow, & at all Events Tunis & Tripoli should be invited to our friendship.—
     There is a young man now under my Care, who has been a Slave some time with the Arabs in the Desart, his Name is James Mercier, born at the Town of Suffolk Nansimond County Verginia. The King sent him after the first Audience, & I shall take him to Spain. I have not time to add, but that I am Gentlemen / Your most obedient, / humble Servant,
     
      Thos Barclay
     
     